                Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 1 of 13




Richard R. Best*
Sanjay Wadhwa (Bar Number 519704)
Alexander M. Vasilescu (Bar Number 2735143)
Gerald Gross*
James Hanson**
Attorneys for the Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place
200 Vesey Street, Suite 400
New York, New York 10281
(212) 336-0178 (Vasilescu)
*Not Admitted in NDNY
**Not Admitted in NDNY and will seek to be admitted

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,                                  ECF CASE
                          Plaintiff,
                                                                      COMPLAINT

            -against-
                                                                      5:20-cv-1102 (FJS/TWD)
 THE ESTATE OF RICHARD VENTRILLA, and
 CYGNUS CAPITAL MANAGEMENT, LLC,
                                                                      JURY TRIAL
                                            Defendants.               DEMANDED



           Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint against

defendants The Estate of Richard Ventrilla (“Ventrilla”) and Cygnus Capital Management, LLC

(“Cygnus”) (collectively, the “Defendants”), alleges as follows:

                                   SUMMARY OF ALLEGATIONS

           1.       From at least September 2015 through at least March 2020, Ventrilla, now

deceased, and his company, Cygnus, deceived investors by selling securities and lying about

guaranteed 7% to 8% annual interest and returns and stealing assets from investment advisory

clients.
            Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 2 of 13




       2.       In total, Ventrilla and Cygnus defrauded at least 22 investors, who invested a total

of approximately $989,000, by raising funds through the false guarantees of the 7% to 8% annual

interest and returns, and by stealing the vast majority of such funds for Ventrilla’s personal use.

       3.       Recently, Ventrilla’s fraudulent scheme has collapsed and only a small amount of

investors’ funds remains in a frozen bank account.

       4.       On September 2, 2020, Ventrilla was found dead at his residence. The SEC,

therefore, has brought this action against Ventrilla’s estate and Cygnus to secure investor funds

that remain in the name of Ventrilla and Cygnus, to prevent further harm to investors through the

dissipation of assets, and to seek disgorgement stemming from Ventrilla’s and Cygnus’s

wrongdoing so that any funds that remain can be returned to investors who were the victims of

the fraud.

                                          VIOLATIONS

       5.       By virtue of the conduct alleged herein: (a) Ventrilla and Cygnus, directly or

indirectly, singly or in concert, have engaged, and Cygnus is engaging, in transactions, acts,

practices and courses of business that constitute violations of Section 17(a) of the Securities Act

of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)], and Section 10(b) of the Securities Exchange

Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §

240.10b-5], and (b) Ventrilla and Cygnus, directly or indirectly, singly or in concert, have

engaged, and Cygnus is engaging, in transactions, acts, practices and courses of business that

constitute violations of Sections 206(1) and 206(2) of the Investment Advisers Act of 1940

(“Advisers Act”) [15 U.S.C. §§ 80b-6(1) and 80b-6(2).




                                                 2
             Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 3 of 13




                 NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

        6.       The Commission brings this action pursuant to authority conferred by Section

20(b) of the Securities Act [15 U.S.C. § 77t(b)], Section 21(d) of the Exchange Act [15 U.S.C. §

78u(d)], and Section 209(d) of the Advisers Act [15 U.S.C. § 80b-9(d)], seeking a final

judgment: (a) restraining and permanently enjoining Cygnus from engaging in the acts,

practices, transactions and courses of business alleged herein; (b) ordering Defendants to

disgorge their ill-gotten gains and to pay prejudgment interest thereon; (c) imposing against

Cygnus civil money penalties pursuant to Section 20(d) of the Securities Act [15 U.S.C. §

77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 209(e) of the

Advisers Act [15 U.S.C. § 80b-9(e)]; and (d) ordering such other and further relief as the Court

may deem just and proper.

                                  JURISDICTION AND VENUE

        7.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Sections

20(b), 20(d) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d), 77v(a)], Sections 21(d),

21(e), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa], and Section 214(a)

of the Advisers Act [15 U.S.C. § 808b-14(a)].

        8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), Section 22(a)

of the Securities Act [15 U.S.C. § 77v(a)], Section 27 of the Exchange Act [15 U.S.C. § 78aa],

and Section 214 of the Advisers Act [15 U.S.C. § 80b-14]. Certain of the events constituting or

giving rise to the violations alleged herein occurred in the Northern District of New York. For

instance, Defendants sold securities to, and solicited investments from, certain investors in this

district. Defendants also misappropriated assets located in this district including from investors

located in this district. Also, prior to his death, Ventrilla resided in this district, and he and

Cygnus maintained an office in this district.

                                                   3
            Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 4 of 13




                                         DEFENDANTS

       9.       Estate of Ventrilla is the estate of Richard Ventrilla, who at age 61, died on

September 2, 2020. At the time of his death, Ventrilla was a resident a resident of Clarence,

New York (a suburb of Buffalo), and was the president, sole owner and manager of Cygnus.

Neither he nor Cygnus had been registered with the Commission or any state as an investment

adviser or in any other capacity. In 1999, Ventrilla pled guilty to one count of extortion and was

sentenced to 46 months in prison. U.S. v. Ventrilla, 233 F.3d 166 (2d Cir. 2000). On September

2, 2020, Ventrilla was found dead in his home.

       10.      The Estate of Richard Ventrilla is the successor in interest to Mr. Ventrilla who is

deceased. As of the date of this complaint, the executor of Mr. Ventrilla’s estate is unknown.

       11.      Cygnus is a Delaware limited liability company solely owned and controlled by

Ventrilla and located at his home. In response to a Commission subpoena in the investigation

preceding this action, neither Cygnus nor Ventrilla produced any documents to the Commission.

                                  FACTUAL ALLEGATIONS

       12.      In the period from at least September 2015 through at least March 2020 (the

“Relevant Period”), Ventrilla and his company, Cygnus, defrauded investors by two methods.

First, Ventrilla sold notes and/or investment contracts to at least six investors (“Note Investors”)

using false and misleading material statements, and then misappropriating their funds. Second,

Ventrilla made false and misleading statements to at least sixteen other investors who became the

Defendants’ investment advisory clients (“Advisory Clients”), and then misappropriated their




                                                  4
          Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 5 of 13




assets. In total, during the Relevant Period, Ventrilla and Cygnus defrauded at least 22 investors,

who invested a total of approximately $989,000. 1

       A.       Ventrilla and Cygnus Defrauded the Note Investors

       13.      Defendants sold investments in Cygnus to the Note Investors, which included

personal acquaintances, promising them a fixed rate of return to be paid in regular quarterly

installments.

       14.      Several of these investments were documented by notes bearing a one-year term

and guaranteeing between a 7% and 8% rate of return.

       15.      Some Note Investors just had oral agreements with Ventrilla on similar terms.

Ventrilla told the Note Investors he would invest funds in publicly traded securities and repay

them with trading profits. Ventrilla also told the Note Investors that he profited from achieving a

higher return by trading public securities; that is, he profited by keeping all returns greater than

the 7 or 8 percent he promised to pay his investors.

       16.      Ventrilla’s statements to the Note Investors were false and misleading because, at

the time, he had no basis for telling investors that his investments would yield profits sufficient

to generate the promised returns or that he would use the funds primarily for trading.

       17.      At the time Ventrilla made these statements to the Note Investors, Ventrilla knew

or recklessly disregarded that they were false and misleading.

       18.      Ventrilla had the Note Investors’ funds initially deposited into a Cygnus bank

account and then he transferred those funds partially or entirely, to a bank account or a brokerage

account in Ventrilla’s name.


1
       Ventrilla began his misconduct at least as early as in February 2014. Between then and
June 2015, Ventrilla obtained approximately $450,000 from investors as a result of such
misconduct.

                                                  5
          Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 6 of 13




       19.     Ventrilla knowingly or recklessly deceived the Note Investors by misleadingly

omitting to tell them that he was using the vast majority of investor funds for his personal

purposes, such as ATM cash withdrawals, food, healthcare, and transportation.

       20.     Even his limited trading was not very successful, and Ventrilla was able to pay

Note Investors their quarterly returns only by using money from other investors in a Ponzi-like

manner.

       21.     Ventrilla knew or recklessly disregarded that he had no basis for telling the Note

Investors that his trading would be sufficient to guarantee the promised returns. For example,

between 2015 and 2017, his brokerage account sustained trading losses and was ultimately

almost net flat over the duration of the account, which closed in June 2019.

       B.      Ventrilla and Cygnus Defrauded the Advisory Clients

       22.     Defendants engaged in investment advisory fraud with the Advisory Clients.

       23.     Ventrilla was introduced to most of the Advisory clients through Friend A (an

individual Ventrilla had met in prison).

       24.     Ventrilla, who executed investment advisory contracts on behalf of Cygnus, told

his clients, directly or indirectly through Friend A, that Cygnus had the ability to make good

returns for clients by investing their money in a portfolio of publicly traded stocks.

       25.     Ventrilla told the Advisory Clients that he was able to guarantee high returns

because he had experience successfully trading public securities.

       26.     Ventrilla told his Advisory Clients and/or led them to believe that Ventrilla would

manage their assets using separately managed accounts, and that Ventrilla would be paid some

reasonable investment advisory fee.




                                                  6
          Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 7 of 13




        27.     Ventrilla’s statements to the Advisory Clients were false and misleading because,

at the time, he had no basis for telling them that his investments would yield profits sufficient to

generate the promised returns or that he would use the client funds primarily for trading.

        28.     Ventrilla had client funds initially deposited into a Cygnus bank account and then

he transferred those funds partially or entirely, to a bank account or a brokerage account in

Ventrilla’s name.

        29.     Instead of investing client funds, Ventrilla misappropriated a significant amount

of their funds to support his lifestyle.

        30.     Ventrilla knowingly or recklessly deceived the Advisory Clients by misleadingly

omitting to tell them that he was using their funds for his personal purposes, such as ATM cash

withdrawals, food, healthcare and transportation.

        31.     Although Ventrilla orally communicated with these clients via Friend A, Ventrilla

provided written documents directly to all of his Advisory Clients.

        32.     Ventrilla lied to his Advisory Clients about their investment portfolios by sending

them periodic statements showing that their funds were invested in specific publicly traded

securities and that these investments generally had positive returns.

        33.     The trading information contained in the account statements Ventrilla sent to his

Advisory Clients was false.

        34.     As an initial matter, Ventrilla never established trading accounts for the Advisory

Clients as promised and as the client account statements implied.

        35.     Rather, Ventrilla co-mingled the Advisory Clients’ assets into Cygnus’s bank

account and Ventrilla’s bank and brokerage accounts.




                                                  7
            Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 8 of 13




        36.     Ventrilla misappropriated a significant portion to support his lifestyle. For

example, bank and brokerage records show that, from 2015 to 2019, Ventrilla transferred

$179,867 from Cygnus’s bank account into his personal brokerage account, and thereafter, he

transferred $169,767 from his brokerage account into his personal bank account.

        37.     Ventrilla also used the Advisory Clients’ assets to pay some quarterly interest

payments due to the Note Investors.

        38.     Ventrilla knew or recklessly disregarded that his statements and representations to

the Advisory Clients, at the time they were made, were false and misleading.

        C.      Defendants’ Fraud Collapses

        39.     Ventrilla used only approximately ten percent of total funds he raised from the

Note Investors and the Advisory Clients to trade securities.

        40.     Ventrilla used the majority of investor funds to support his lifestyle or repay Note

Investors their promised interest and/or return of principal.

        41.     In 2019, the Defendants’ fraud began to collapse. In July 2019, Cygnus’s bank

account, which then had only approximately $21,168 was frozen by the bank due to suspicious

activity.

        42.     Since that time, Ventrilla opened a bank account for Cygnus at another bank that

has received a total of $25,036 in investor funds, but by November 2019, its balance had dropped

to less than $50.

        43.     In late 2019, with insufficient funds to pay Cygnus’s Note Investors their

quarterly interest payments, Ventrilla knowingly, or with reckless disregard, misled Note

Investors by telling them that Cygnus’s bank account had been frozen due to government action.




                                                  8
         Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 9 of 13




As Ventrilla was aware, or recklessly disregarded, the truth was that the bank froze the account

due to suspicious activity resulting from Ventrilla’s operation of a Ponzi-scheme.

       44.     Ventrilla knowingly or recklessly continued to mislead Note Investors by sending

quarterly checks to these Note Investors as recently as March 2020, with instructions not to cash

the checks because of the freeze.

       45.     As Ventrilla’s fraud was collapsing, he created false documents to further deceive

his Advisory Clients. For example, in April 2019, when one Advisory Client (Client A) asked

for a partial account redemption, Ventrilla agreed and sent a check for the full amount.

       46.     Ventrilla knew or recklessly disregarded that that check could not be satisfied by

the bank if deposited by the Advisory Client.

       47.     At the same time, however, Ventrilla also provided Client A with a fabricated

letter, purportedly from Cygnus’s bank stating that there had been a data breach which caused

the Cygnus account to be frozen.

       48.     When Client A challenged the authenticity of the letter, Ventrilla admitted that he

had forged the bank letter to buy time to secure additional money.

       49.     In an interview with the Commission staff, Ventrilla admitted that he engaged in

wrongdoing: “things got a little out of hand, more than a little. I was using Peter to pay Paul and

that was not supposed to happen, of course…. [I was] using [investor] funds to pay off another

… because of the losses.”




                                                9
         Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 10 of 13




                                 FIRST CLAIM FOR RELIEF

                        Violations of Section 17(a) of the Securities Act
                                (Against Ventrilla and Cygnus)
       50.     The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 6, 9 through 21, and 39 through 49 of this

Complaint.

       51.     From at least September 2015 through at least March 2020, Ventrilla and Cygnus,

directly or indirectly, singly or in concert, by use of the means or instruments of transportation or

communication in interstate commerce, or of the mails, in connection with the offer or sale of

securities: (a) employed, and are employing, devices, schemes and artifices to defraud; (b)

obtained, and are obtaining, money or property by means of untrue statements of material fact, or

have omitted, and are omitting, to state material facts necessary in order to make statements

made, in light of the circumstances under which they were made, not misleading; and (c)

engaged, and are engaging, in transactions, acts, practices and courses of business which would

operate as a fraud or deceit upon the clients of Ventrilla and Cygnus.

       52.     By reason of foregoing, Ventrilla and Cygnus, directly or indirectly, singly or in

concert, have violated, are violating, and unless Cygnus is enjoined, will continue to violate

Section 17(a) of the Securities Act [15U.S.C. § 77q(a)].

                                SECOND CLAIM FOR RELIEF
        Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder
                               (Against Ventrilla and Cygnus)
       53.     The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 6, 9 through 21, and 39 through 49 of this

Complaint.




                                                 10
        Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 11 of 13




       54.    From at least September 2015 through at least March 2020, Ventrilla and

Cygnus, directly or indirectly, singly or in concert, by use of the means or instrumentalities

of interstate commerce, or of the mails, or of the facilities of a national securities exchange,

in connection with the purchase or sale of securities: (a) employed, and are employing,

devices, schemes and artifices to defraud; (b) made, and are making, untrue statements of

material fact, or have omitted, and are omitting, to state material facts necessary in order to

make statements made, in light of the circumstances under which they were made, not

misleading; and (c) engaged, and are engaging, in transactions, acts, practices and courses of

business which operated or would have operated as a fraud or deceit upon the clients of

Ventrilla and Cygnus.

       55.     By reason of the foregoing, Ventrilla and Cygnus, directly or indirectly,

singly or in concert, have violated, are violating, and unless Cygnus is enjoined, will

continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule l0b-5

[17 C.F.R. § 240.10b-5].

                                THIRD CLAIM FOR RELIEF
                Violations of Sections 206(1) and 206(2) of the Advisers Act )
                               (Against Ventrilla and Cygnus)

       56.    The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 6, 9 through 12, and 22 through 49 of this

Complaint.

       57.    From at least September 2015 through at least March 2020, Ventrilla and

Cygnus, acting investment advisers, directly or indirectly, singly or in concert, by use of the

mails or any means or instrumentality of interstate commerce or of the mails, have

employed, and are employing, devices, schemes and artifices to defraud their clients, and


                                               11
        Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 12 of 13




have engaged, and are engaging, in transactions, acts, practices and courses of business

which operate as a fraud and deceit upon their clients.

       58.      By reason of the foregoing, Ventrilla and Cygnus, directly or indirectly,

singly or in concert, have violated, are violating, and unless Cygnus is enjoined, will

continue to violate, Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(1)

and 80b-6(2).

                                  PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court enter Final

Judgments:

                                               I.

       Permanently, restraining and enjoining Defendant Cygnus, its agents, servants,

employees and attorneys, and all persons in active concert or participation with it, who

receive actual notice of the injunction by personal service or otherwise, and each of them,

from future violations of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], Section

l0(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule l0b-5 [17 C.F.R. § 240. l0b-5], and

Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(1) and 80b-6(2)].

                                               II.

       Ordering each of the Defendants, the Estate of Richard Ventrilla and Cygnus, to

disgorge all ill-gotten gains, and ordering each of them to pay prejudgment interest thereon.

                                              III.

       Ordering Defendant Cygnus to pay civil money penalties pursuant to Section 20(d)

of the Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C.

§ 78u(d)(3)], and Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)].



                                               12
       Case 1:20-cv-01310-CCR Document 1 Filed 09/14/20 Page 13 of 13




                                           IV.

      Ordering such other and further relief as this Court deems just and proper.

Dated: New York, New York
       September 14, 2020
                                          Respectfully submitted,


                                          ____________________________
                                          ____________________
                                           Richard R. Best*
                                           Sanjay Wadhwa (Bar Number 519704)
                                           Alexander M. Vasilescu (Bar 2735143)
                                           Gerald Gross*
                                           James Hanson**
                                           Attorneys for the Plaintiff
                                           Securities and Exchange Commission
                                           New York Regional Office
                                           200 Vesey Street, Suite 400
                                           New York, New York 10281-1022
                                           (212) 336-0178 (Vasilescu)
                                          * Not admitted in Northern District of New York
                                          **Not admitted in NDNY
                                          and will seek to be admitted




                                            13
